Citation Nr: 0428600	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than December 4, 
2001, for a 100 percent rating for bronchial asthma.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which increased the rating for 
service-connected bronchial asthma from 60 percent to 100 
percent, effective December 4, 2001.  The veteran appealed 
for an earlier effective date for the increased 100 percent 
rating for asthma.

By a decision dated in December 2003, the Board denied the 
veteran's claim.  The veteran appealed this decision and by 
an Order dated in July 2004, the Court vacated the Board's 
December 2003 decision insofar as it denied the veteran's 
claim as a matter of law.  See, e.g., Hanson v. Brown, 9 Vet. 
App. 29, 32 (1996); Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  The matter was remanded to the Board for 
consideration in accordance with the parties' Joint Motion 
for Partial Remand.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Additionally, the veteran has indicated that he has received 
treatment at the San Juan VAMC.  In October 2000, the RO 
requested treatment records from this facility for "the last 
six months."  However, complete treatment records from 
December 2000 to December 2001, should be requested.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO must ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The appellant should also be 
requested to provide any evidence in 
his possession that pertains to the 
claim.

2.  The RO should obtain treatment 
records for the veteran from the San 
Juan VAMC from December 2000 to 
December 2001.

3.  The RO then should re-
adjudicate the veteran's claim in 
light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC).  If 
the benefit sought on appeal 
remains denied, the veteran and 
his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


